Exhibit 99.1 Regency Energy Partners Reports Increases in Fourth-Quarter and Full-Year 2012 Adjusted EBITDA DALLAS, February 20, 2013 – Regency Energy Partners LP (NYSE: RGP), (“Regency” or the “Partnership”), announced today its financial results for the fourth-quarter and full-year ended December 31, 2012. For full-year 2012, adjusted EBITDA increased by 14 percent to $480 million compared to $422 million in 2011. For fourth-quarter 2012, adjusted EBITDA increased to $116 million compared to $115 million for fourth-quarter 2011. These increases in adjusted EBITDA were primarily due to volume growth in the gathering and processing segment, partially offset by higher operations and maintenance expenses. The full-year increase was also partly due to a full-year contribution from the Lone Star Joint Venture in 2012, compared to a partial-year contribution in 2011. For the year-ended December 31, 2012, Regency generated $310 million in cash available for distribution, compared to $285 million for full-year 2011, primarily due to the same items set forth above. For fourth-quarter 2012, Regency generated $68 million in cash available for distribution, compared to $82 million in the fourth-quarter of 2011. This decrease was primarily due to lower proceeds from asset sales in the fourth-quarter of 2012 compared to the prior period. Net income decreased to $48 million for the full-year ended December 31, 2012, from $74 million for the full-year ended December 31, 2011. These decreases were primarily due to non-cash valuation adjustments recorded in each respective period. For fourth-quarter 2012, Regency reported a net loss of $9 million compared to a net income of $14 million for fourth-quarter 2011. “In 2012, robust drilling activity in south and west Texas and in north Louisiana contributed to a 20 percent increase in gathering and processing volumes and we also saw an upswing in revenue generating horsepower in our contract compression business,” said Mike Bradley, president and chief executive officer of Regency. “In addition, we continued construction on major organic growth projects in several of our liquids-rich operating regions.” “Looking ahead, we have a significant amount of growth projects coming online and we expect these projects to generate strong returns as they ramp up throughout 2013 and 2014,” said Bradley. REVIEW OF SEGMENT PERFORMANCE Adjusted total segment margin increased 10 percent to $463 million for the full-year 2012, compared to $421 million for full-year 2011. Gathering and Processing – We provide “wellhead-to-market” services to producers of natural gas, which include transporting raw natural gas from the wellhead through gathering systems, processing raw natural gas to separate NGLs from the raw natural gas and selling or delivering the pipeline-quality natural gas and NGLs to various markets and pipeline systems. This segment also includes our 33.33% membership interest in Ranch JV, which processes natural gas delivered from the NGLs-rich Bone Spring and Avalon shale formations in west Texas. Adjusted segment margin for the Gathering and Processing segment, which excludes non-cash gains and losses from commodity derivatives, was $274 million for full-year 2012, compared to $233 million for full-year 2011. The increase was primarily due to volume growth in south and west Texas, and north Louisiana. Total throughput volumes for the Gathering and Processing segment increased to 1.4 million MMbtu per day of natural gas for full-year 2012, compared to 1.2 million MMbtu per day of natural gas for full-year 2011. Processed NGLs increased to 38,000 barrels per day for the full-year 2012, compared to 32,000 barrels per day for full-year 2011. Natural Gas Transportation – We own a 49.99% general partner interest in HPC, which owns RIGS, a 450-mile intrastate pipeline that delivers natural gas from northwest Louisiana to downstream pipelines and markets, and a 50% membership interest in MEP, which owns an interstate natural gas pipeline with approximately 500 miles stretching from southeast Oklahoma through northeast Texas, northern Louisiana and central Mississippi to an interconnect with the Transcontinental Gas Pipe Line system in Butler, Alabama. This segment also includes Gulf States, which owns a 10-mile interstate pipeline that extends from Harrison County, Texas to Caddo Parish, Louisiana. The Haynesville Joint Venture consists solely of the Regency Intrastate Gas System and is operated by Regency. Income from unconsolidated affiliates for the Haynesville Joint Venture was $29 million full-year 2012, compared to $49 million for full-year 2011. Total throughput volumes for the Haynesville Joint Venture averaged 0.9 million MMbtu per day of natural gas for full-year 2012, compared to 1.3 million MMbtu per day for full-year 2011. These decreases are primarily due to a non-cash asset impairment charge related to surplus equipment and the expiration of certain contracts. The MEP Joint Venture consists solely of the Midcontinent Express Pipeline and is operated by Kinder Morgan Energy Partners, L.P. Income from unconsolidated affiliates for the MEP Joint Venture was $42 million for full-year 2012 and $43 million for full-year 2011. Total throughput volumes for the MEP Joint Venture averaged 1.4 million MMbtu per day of natural gas for full-year 2012 and 1.4 million MMbtu per day for full-year 2011. NGL Services – We own a 30% membership interest in Lone Star, an entity owning a diverse set of midstream energy assets including pipelines, storage, fractionation and processing facilities located in Texas, Mississippi and Louisiana. The Lone Star Joint Venture, which was acquired in May 2011, owns and operates NGL storage, fractionation and transportation assets and is operated by Energy Transfer Partners, L.P. For the year-ended December 31, 2012, income from unconsolidated affiliates for the Lone Star Joint Venture was $44 million, compared to $28 million for the year-ended December 31, 2011. For the year-ended December 31, 2012, total throughput volumes for the West Texas Pipeline averaged 134,000 barrels per day, compared to 130,000 barrels per day for the period May 2, 2011 to December 31, 2011. NGL Fractionation throughput volumes averaged 17,000 barrels per day for the year-ended December 31, 2012, compared to 16,000 the period May 2, 2011 to December 31, 2011. Contract Services – We own and operate a fleet of compressors used to provide turn-key natural gas compression services for customer specific systems. We also own and operate a fleet of equipment used to provide treating services, such as carbon dioxide and hydrogen sulfide removal, natural gas cooling, dehydration and BTU management. Segment margin for the Contract Services segment, including both revenues from external customers as well as intersegment revenues, was $189 million for full-year 2012, compared to $185 million for full-year 2011. The increase in segment margin is primarily due to the increase in revenue generating horsepower, inclusive of intersegment revenue generating horsepower. As of December 31, 2012, the Contract Compression segment’s revenue generating horsepower, including intersegment revenue generating horsepower, increased to 919,000, compared to 846,000 as of December 31, 2011. The increase in revenue generating horsepower is primarily attributable to additional horsepower placed into service in south Texas for the Gathering and Processing segment to provide compression services to external customers. Corporate – The Corporate segment comprises our corporate offices. Segment margin in the Corporate segment was $20 million for full-year 2012 compared to $17 million for full-year 2011. ORGANIC GROWTH For the twelve months ended December 31, 2012, Regency incurred $767 million of growth capital expenditures: $318 million for the NGL Services segment, $298 million for the Gathering and Processing segment, and $151 million for the Contract Services segment. For the full-year ended December 31, 2012, Regency incurred $34 million of maintenance capital expenditures. In 2013, Regency expects to invest approximately $400 million in growth capital expenditures, of which $185 million is related to the Gathering and Processing segment; $120 million is related to the NGL Services segment and $95 million is related to the Contract Services segment. In addition, Regency expects to invest $35 million in maintenance capital expenditures in 2013, including its proportionate share related to joint ventures. CASH DISTRIBUTIONS On January 28, 2013, Regency announced a cash distribution of $0.46 per outstanding common unit for the fourth-quarter ended December 31, 2012. This distribution is equivalent to $1.84 per outstanding common unit on an annual basis and was paid on February 14, 2013, to unitholders of record at the close of business on February 7, 2013. Based on the terms of the partnership agreement, the Series A Preferred Units were paid a quarterly distribution of $0.445 per unit for the fourth-quarter ended December 31, 2012, on the same schedule as set forth above. In the fourth-quarter of 2012, Regency generated $68 million in cash available for distribution, representing 0.83 times the amount required to cover its announced distribution to unitholders. For full-year 2012, Regency generated $310 million in cash available for distribution, representing 0.95 times the amount required to cover its announced distribution to unitholders. Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period. In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, timing of organic growth projects and its internal forecasts of adjusted EBITDA and cash available for distribution over an extended period. Distributions are determined by the Board of Directors and are driven by the long-term sustainability of the business. TELECONFERENCE Regency Energy Partners will hold a quarterly conference call to discuss its fourth-quarter 2012 results Thursday, February 21, 2013, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-866-770-7125 in the United States, or +1-617-213-8066 outside the United States, passcode 50928052. A live webcast of the call may be accessed on the Investor Relations page of Regency’s website atwww.regencyenergy.com. The call will be available for replay for seven days by dialing 1-888-286-8010 (from outside the U.S., +1-617-801-6888) passcode 94006638. A replay of the broadcast will also be available on the Partnership’s website for 30 days. NON-GAAP FINANCIAL INFORMATION This press release and the accompanying financial schedules include the non-GAAP financial measures of: · EBITDA; · adjusted EBITDA; · cash available for distribution; · segment margin; · total segment margin; · adjusted segment margin; and · adjusted total segment margin. These financial metrics are key measures of the Partnership’s financial performance.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly-comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Our non-GAAP financial measures should not be considered an alternative to, or more meaningful than, net income, operating income, cash flows from operating activities or any other measure of financial performance presented in accordance with GAAP as a measure of operating performance, liquidity or ability to service debt obligations. Reconciliations of these non-GAAP financial measures to our GAAP financial statements are included in the Appendix. We define EBITDA as net income (loss) plus interest expense, provision for income taxes and depreciation and amortization expense. We define adjusted EBITDA as EBITDA plus or minus the following: · non-cash loss (gain) from commodity and embedded derivatives; · unit-based compensation expenses; · loss (gain) on asset sales, net; · loss on debt refinancing; · other non-cash (income) expense, net; · net income attributable to noncontrolling interest; and · our interest in adjusted EBITDA from unconsolidated affiliates less income from unconsolidated affiliates. These measures are used as supplemental measures by our management and by external users of our financial statements such as investors, banks, research analysts and others, to assess: · financial performance of our assets without regard to financing methods, capital structure or historical cost basis; · the ability of our assets to generate cash sufficient to pay interest costs, support our indebtedness and make cash distributions to our unitholders and General Partner; · our operating performance and return on capital as compared to those of other companies in the midstream energy sector, without regard to financing or capital structure; and · the viability of acquisitions and capital expenditure projects and the overall rates of return on alternative investment opportunities. Adjusted EBITDA is the starting point in determining cash available for distribution, which is an important non-GAAP financial measure for a publicly traded partnership. We define cash available for distribution as adjusted EBITDA: · minus interest expense, excluding capitalized interest; · minus maintenance capital expenditures; · minus distributions to Series A Preferred Units, · plus cash proceeds from asset sales, if any; and · other adjustments. Cash available for distribution is used as a supplemental liquidity measure by our management and by external users of our financial statements such as investors, commercial banks, research analysts and others, to approximate the amount of operating surplus generated by us during a specific period and to assess our ability to make cash distributions to our unitholders and our general partner. Cash available for distribution is not the same measure as operating surplus or available cash, both of which are defined in our partnership agreement. Neither EBITDA nor adjusted EBITDA should not be considered an alternative to, or more meaningful than net income, operating income, cash flows from operating activities or any other measure of financial performance presented in accordance with GAAP. EBITDA and adjusted EBITDA may not be comparable to a similarly titled measure of another company because other entities may not calculate EBITDA or adjusted EBITDA in the same manner. EBITDA and adjusted EBITDA do not include interest expense, income tax expense or depreciation and amortization expense. Because we have borrowed money to finance our operations, interest expense is a necessary element of our costs and our ability to generate cash available for distribution. Because we use capital assets, depreciation and amortization are also necessary elements of our costs. Therefore, any measures that exclude these elements have material limitations. To compensate for these limitations, we believe that it is important to consider both net earnings determined under GAAP, as well as EBITDA and adjusted EBITDA, to evaluate our performance. We define segment margin, generally, as revenues minus cost of sales. We calculate our Gathering and Processing segment margin and Natural Gas Transportation segment margin as revenues generated from operations less the cost of natural gas and NGLs purchased and other costs of sales, including third-party transportation and processing fees. We do not record segment margin for our investments in unconsolidated affiliates (HPC, MEP, Lone Star and Ranch JV) because we record our ownership percentages of their net income as income from unconsolidated affiliates in accordance with the equity method of accounting. We calculate our Contract Services segment margin as revenues minus direct costs, primarily compressor unit repairs, associated with those revenues. We calculate total segment margin as the sum of segment margin of our segments less intersegment eliminations. We define adjusted segment margin as segment margin adjusted for non-cash (gains) losses from commodity derivatives. Our adjusted total segment margin equals the sum of our operating segments’ adjusted segment margins or segment margins, as applicable, including intersegment eliminations. Total segment margin and adjusted total segment margin are included as a supplemental disclosure because they are primary performance measures used by our management as they represent the result of product sales, service fee revenues and product purchases, a key component of our operations. We believe total segment margin and adjusted total segment margin are important measures because they are directly related to our volumes and commodity price changes. Operation and maintenance expense is a separate measure used by management to evaluate operating performance of field operations. Direct labor, insurance, property taxes, repair and maintenance, utilities and contract services comprise the most significant portion of our operation and maintenance expenses. These expenses are largely independent of the volumes we transport or process and fluctuate depending on the activities performed during a specific period. We do not deduct operation and maintenance expenses from total revenue in calculating total segment margin and adjusted total segment margin because we separately evaluate commodity volume and price changes in these margin amounts. As an indicator of our operating performance, total segment margin or adjusted total segment margin should not be considered an alternative to, or more meaningful than, net income as determined in accordance with GAAP. Our total segment margin and adjusted total segment margin may not be comparable to a similarly titled measure of another company because other entities may not calculate these measures in the same manner. FORWARD-LOOKING INFORMATION AND OTHER DISCLAIMERS This release includes “forward-looking” statements. Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts. Statements using words such as “anticipate,” “believe,” “intend,” “project,” “plan,” “expect,” “continue,” “estimate,” “goal,” “forecast,” “may” or similar expressions help identify forward-looking statements. Although we believe our forward-looking statements are based on reasonable assumptions and current expectations and projections about future events, we cannot give any assurance that such expectations will prove to be correct. Forward-looking statements are subject to a variety of risks, uncertainties and assumptions. Additional risks include: volatility in the price of oil, natural gas, and natural gas liquids, declines in the credit markets and the availability of credit for the Partnership as well as for producers connected to the Partnership’s system and its customers, the level of creditworthiness of, and performance by the Partnership’s counterparties and customers, the Partnership's ability to access capital to fund organic growth projects and acquisitions, and the Partnership’s ability to obtain debt and equity financing on satisfactory terms, the Partnership's use of derivative financial instruments to hedge commodity and interest rate risks, the amount of collateral required to be posted from time-to-time in the Partnership's transactions, changes in commodity prices, interest rates, and demand for the Partnership's services, changes in laws and regulations impacting the midstream sector of the natural gas industry, weather and other natural phenomena, industry changes including the impact of consolidations and changes in competition, the Partnership's ability to obtain required approvals for construction or modernization of the Partnership's facilities and the timing of production from such facilities, and the effect of accounting pronouncements issued periodically by accounting standard setting boards. Therefore, actual results and outcomes may differ materially from those expressed in such forward-looking statements. These and other risks and uncertainties are discussed in more detail in filings made by the Partnership with the Securities and Exchange Commission, which are available to the public. The Partnership undertakes no obligation to update publicly or to revise any forward-looking statements, whether as a result of new information, future events or otherwise. Regency Energy Partners LP (NYSE: RGP) is a growth-oriented, master limited partnership engaged in the gathering and processing, contract compression, contract treating and transportation of natural gas and the transportation, fractionation and storage of natural gas liquids. Regency's general partner is owned by Energy Transfer Equity, L.P. (NYSE: ETE). For more information, please visit Regency’s website atwww.regencyenergy.com. CONTACT: Investor Relations: Lyndsay Hannah Regency Energy Partners Manager, Finance & Investor Relations 214-840-5477 ir@regencygas.com Media Relations: Vicki Granado Granado Communications Group 214-599-8785 vicki@granadopr.com Condensed Consolidated Balance Sheets Regency Energy Partners LP Condensed Consolidated Balance Sheets ($ in thousands) December 31, 2012 December 31, 2011 Assets Current assets $ $ Property, plant and equipment, net Investment in unconsolidated affiliates Long-term derivative assets Other assets, net Intangible assets, net Goodwill Total Assets $ $ Liabilities and Partners' Capital and Noncontrolling Interest Current liabilities $ $ Long-term derivative liabilities Other long-term liabilities Long-term debt Series A Preferred Units Partners' capital Noncontrolling interest Total Partners' Capital and Noncontrolling Interest Total Liabilities and Partners' Capital and Noncontrolling Interest $ $ Consolidated Statements of Operations Regency Energy Partners LP Consolidated Statements of Operations ($ in thousands) Year Ended December 31, 2012 December 31, 2011 December 31, 2010 REVENUES $ $ $ OPERATING COSTS AND EXPENSES Cost of sales Operations and maintenance General and administrative Loss (gain) on asset sales, net ) Depreciation and amortization Total operating costs and expenses OPERATING INCOME Income from unconsolidated affiliates Interest expense, net ) ) ) Loss on debt refinancing, net ) - ) Other income and deductions, net ) INCOME (LOSS) BEFORE INCOME TAXES ) Income tax expense (benefit) INCOME (LOSS) FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS - - ) NET INCOME (LOSS) $ $ $ ) Net income attributable to noncontrolling interest ) ) ) NET INCOME (LOSS) ATTRIBUTABLE TO REGENCY ENERGY PARTNERS LP $ $ $ ) Limited partners' interest in net income (loss) $ $ $ ) Weighted average number of common units outstanding Basic income (loss) per common unit $ $ $ ) Diluted income (loss) per common unit $ $ $ ) Consolidated Statements of Operations Regency Energy Partners LP Consolidated Statements of Operations ($ in thousands) Three Months Ended December 31, 2012 December 31, 2011 December 31, 2010 REVENUES $ $ $ OPERATING COSTS AND EXPENSES Cost of sales Operations and maintenance General and administrative Loss (gain) on asset sales, net ) 3 Depreciation and amortization Total operating costs and expenses OPERATING INCOME ) Income from unconsolidated affiliates Interest expense, net ) ) ) Loss on debt refinancing, net - - ) Other income and deductions, net ) ) (LOSS) INCOME BEFORE INCOME TAXES ) ) Income tax expense (benefit) ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS - - ) NET (LOSS) INCOME $ ) $ $ ) Net income attributable to noncontrolling interest ) ) ) NET (LOSS) INCOME ATTRIBUTABLE TO REGENCY ENERGY PARTNERS LP $ ) $ $ ) Limited partners' interest in net (loss) income $ ) $ $ ) Weighted average number of common units outstanding Basic (loss) income per common unit $ ) $ $ ) Diluted (loss) income per common unit $ ) $ $ ) Segment Financial and Operating Data Three Months Ended December 31, Year Ended December 31, ($ in thousands) Gathering and Processing Segment Financial data: Segment margin $ Adjusted segment margin Operating data: Throughput (MMbtu/d) NGL gross production (Bbls/d) Three Months Ended December 31, Year Ended December 31, ($ in thousands) Contract Services Segment Financial data: Segment margin $ Operating data: Revenue generating horsepower, including intercompany revenue generating horsepower Three Months Ended December 31, Year Ended December 31, ($ in thousands) Corporate Segment Financial data: Segment margin $ The following provides key performance measures for 100% of the Haynesville Joint Venture, the MEP Joint Venture, the Lone Star Joint Venture and the Ranch Joint Venture Three Months Ended December 31, Year Ended December 31, ($ in thousands) Haynesville Joint Venture Financial data: Segment margin $ Operating data: Throughput (MMbtu/d) Three Months Ended December 31, Year Ended December 31, ($ in thousands) MEP Joint Venture Financial data: Segment margin $ Operating data: Throughput (MMbtu/d) Three Months Ended Year Ended December 31, 2012 December 31, 2011 December 31, 2012 From May 2, 2011 (Initial Acquisition date) through December 31, 2011 ($ in thousands) Lone Star Joint Venture Financial data: Segment margin $ Operating data: West Texas Pipeline Throughput (Bbls/d) NGL Fractionation Throughput (Bbls/d) Three Months Ended Year Ended December 31, 2012 December 31, 2012 ($ in thousands) Ranch Joint Venture Financial data: Segment margin $ $ Operating data: Throughput (MMbtu/d) 3,274 * * For the period from June to December 2012, as Ranch Joint Venture's Refrigeration Processing Plant started its operation in June 2012. The following provides a reconciliation of segment margin to net income for 100% of the Haynesville Joint Venture, the MEP Joint Venture the Lone Star Joint Venture and the Ranch Joint Venture Three Months Ended December 31, Year Ended December 31, ($ in thousands) Net income $ Add: Operation and maintenance General and administrative Loss on asset sales, net - (1 ) - Depreciation and amortization Interest expense, net Impairment of property, plant and equipment - Other income and deductions, net (4 ) - ) Total Segment Margin $ Three Months Ended December 31, Year Ended December 31, ($ in thousands) Net income $ Add: Operating expenses Depreciation and amortization Interest expense, net Other income and deductions, net - (7
